FILE COPY




Order filed, July 29, 2019.




                                          In The
                                 Court of Appeals
                                        For The
                              First District of Texas
                                      ____________

                                  NO. 01-19-00483-CV

   THOMAS KEVIN COOK, MD AND THE CRANIOFACIAL AND PLASTIC
      SURGERY CENTER- HOUSTON, QIJUN SONG, C.S.A., Appellant

                                            V.

                        KATHLEEN BROUSSARD, Appellee


                       On Appeal from the 164th District Court
                               Harris County, Texas
                           Trial Court Case 2016-52406



                                         ORDER
       The reporter’s record in this case was due 07/05/2019. See Tex. R. App. P. 35.1.
On 07/22/2019, this court granted the court reporter an extension to file the record within
10 days. Reporter record volume 4 of 4 has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
                                                                                  FILE COPY




       We order Donna King Hammer and Michelle K. Miller- Ognanovich, the official
(or substitute) court reporter, to file the complete record in this appeal, if any, within 10
days of the date of this order.

       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM